In re: Roosevelt Jackson applying for Writs of Certiorari, Prohibition, Mandamus and Habeas Corpus.
Writ granted. Alternative writ. See order.
On considering the petition of the relator in the above entitled and numbered cause,
Ordered that the trial court return the relator and counsel to court and set aside the sentence imposed on May 21, 1973 and reimpose the original sentence of May 18, 1973, “confinement to the custody of the Louisiana State Department of Corrections at hard labor for a period of 10 years without the benefit of parole, probation or suspension of sentence,” or show cause within 15 days to the contrary.